                    Case 1:20-cv-04381-JMF Document 93 Filed 08/25/21 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                                Employment and Litigation Attorneys

         60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
         New York, New York 10165                                                        Facsimile: (212) 317-1620
         _________

         gnaydenskiy@faillacelaw.com



                                                                      August 24, 2021

         Via ECF
         Honorable Judge Jesse M. Furman
         United States District Court
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square, Room 430
         New York, NY 10007
                                Re: Espinoza et al v. Euro Design and Stone LLC et al
                                    20-cv-04381-JMF



         Your Honor:

                 We represent the Plaintiffs in the above titled matter. We write to respectfully request an
         extension of thirty (30) days for the Plaintiffs to file its Default Motion. There are 19 plaintiffs in
         this case and will require more time to properly acquire declarations for all of them. At present,
         Plaintiffs’ attorneys have begun compiling declarations from each plaintiff but will need more
         time in order to acquire all of them from each Plaintiff. It is my intention to resolve and file the
         Default Motion as soon as possible.


                 We thank the Court for its time and attention to this matter.
Application GRANTED nunc pro tunc. Further extensions
are very unlikely to be granted. Additionally, counsel is    Respectfully Submitted,
reminded that, per the Court’s Individual Practices,
extension requests must be made least 48 hours in advance /s/ Khalil Huey
of the relevant deadline, absent an emergency. For           Khalil Huey Esq.
avoidance of doubt, Plaintiffs shall file any motion for
default judgment no later than September 23, 2021.                   SO ORDERED.
Defendants shall file any opposition no later than
September 30, 2021. The default judgment hearing
currently scheduled for September 10, 2021, is
ADJOURNED to October 7, 2021, at 4:45 p.m. in
Courtroom 1105 of the Thurgood Marshall Courthouse,
40 Centre Street, New York, New York. The Clerk of                   August 25, 2021
Court is directed to mail a copy of this Order to Defendants
and to terminate ECF No. 92.
                                   Certified as a minority-owned business in the State of New York
